ACCEPTED
                                                                                      03-14-00479-CV
                                                                                             4087346
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                2/10/2015 11:04:54 AM
                                                                                     JEFFREY D. KYLE
                                                                                               CLERK
                      	  	  IN THE COURT OF APPEALS FOR THE
                                THIRD JUDICAL DISTRICT
                                     AUSTIN, TEXAS                   FILED IN
                                                              3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                              2/10/2015 11:04:54 AM
KIM BLACKSTON CLOGSTON §                                          JEFFREY D. KYLE
                       §                                               Clerk

                       §
V.                     §                               Case No. 03-14-00479-CV
                       §
CURTIS P. CLOGSTON     §
                       §

                   MOTION TO EXTEND TIME TO FILE
                        APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Kim Blackston Clogston, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure

and Rule 10.5 (b) of the Texas Rules of Appellate Procedure on Motions to Extend

Time, and for good cause shows the following:

      1.    This case is on appeal from the 421st Judicial District Court of

CALDWELL County, Texas.

      2.    The case below was styled the KIM BLACKSTON CLOGSTON V

CURTIS P. CLOGSTON, and numbered 05 D 540.

      3.    Appellee is Curtis P. Clogston.

      4.    Notice of appeal was given on OCTOBER 1, 2014.
      5.     Appellant requests an extension of time of 30 days from the present

date, i.e. February 9, 2015.

      6.     No extension to file the brief has been received in this cause.

      Appellant counsel presents this motion because of 1) events that prevented

him from filing the Appellant’s brief by December 19, 2014, which include not

receiving proper electronic notice of the deadline to file the Appellant’s Brief.

Appellant’s counsel is researching this error to ensure he receives all future

correspondence.      2) Appellant’s attorney and the associate for Appellant’s

attorney who is assisting with the brief, has been in and out of the hospital due to

ongoing medical issues associated to her high-risk pregnancy. 3) The clerk’s

record and reporter’s record were requested timely but only recently received the

records on Friday, February 6, 2015 due to a delay unknown to our office.

      Appellant represents that he has exercised diligence and will file the

Appellant’s Brief within the time requested.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court enter an order extending the due date for filing the Appellant’s Brief to

March 9, 2015.

                                       Respectfully submitted,
                                       Sergi and Associates P.C.

                                       By: /s/ David Sergi
                                         David K. Sergi
                                         State Bar No. 18036000

                                          2
                                     329 South Guadalupe Street
                                     San Marcos, Texas 78666
                                     Tel: 512 392 5010
                                     Fax: 512 392 5042
                                     E-Mail: david@sergilaw.com

                                     ATTORNEY FOR
                                     KIM BLACKSTON CLOGSTON



                     CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.5(b) I certify that my
staff has conferred with Henry Newton Bell, III, counsel for Appellee and have
been informed that Appellee does oppose our Motion to Extend Time to File
Appellant’s Brief.

                                     /s/ David Sergi
                                     David K. Sergi




                        CERTIFICATE OF SERVICE

      This is to certify that on February 10, 2015, a true and correct copy of the
above and foregoing document was served on the following:

      VIA FACSIMILE (512) 458-2354
      Mr. Henry Newton Bell, III
      6000 N. Lamar Blvd., Ste. 210
      Austin, Texas 78752


                                     /s/ David Sergi
                                     David K. Sergi




                                        3